—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered December 7, 1999, convicting him of rape in the first degree, burglary in the first degree, sodomy in the first degree, assault in the second degree, and sexual abuse in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied the defendant’s request to charge attempted rape in the first degree as a lesser-included offense of rape in the first degree (see, Penal Law §§ 110.00, 130.00, 130.35). Although attempted rape in the first degree is a lesser-included offense of rape in the first degree, there is no reasonable view of the evidence to support a finding that the defendant committed the lesser offense but not the greater (see, People v Scarborough, 49 NY2d 364, 368).
The defendant’s remaining contentions are without merit. Santucci, J. P., Goldstein, McGinity and Crane, JJ., concur.